RESPONSE TO AMENDMENT
1.       Applicant’s claims and remarks filed 12/11/2020 are acknowledged. 
. 
INFORMATION DISCLOSURE STATEMENT
2.       Information Disclosure Statement submitted 6/19/2020 is acknowledged. 

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
MAINTAINED REJECTIONS
Claim Rejections- 35 USC § 101
4.	         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a pulverulent semisynthetic material comprising a powder, derived from a natural marine biomaterial having an organic fraction and mineral fraction said mineral fraction being supplemented with amorphous calcium carbonate, The natural marine biomaterial is the aragonitic inner layer of the shell of bivalve molluscs selected from the group of  Pinctadines and Tridacnes and the insoluble and soluble biopolymers are extracted from the aragonitic inner layer and/or from the calcitic outer layer of the shell of the bivalve molluscs selected from the group of Pinctadines and Tridacnes. The claim recites the pulverulent semisynthetic material is bioabsorbable. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

Clearly, the invention recited in claims 1-12 is drawn to a composition of matter.  Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon. Here, the answer is yes, since the claim recites natural products.
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in claims 2-3 and 6-12 the answer is no.  There is not a practical application of the law of nature. Step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept. Each of these components are individually known to be natural products, and using the guidance provided in the Examination and Training Guidelines 35 U.S.C. 101 at of the natural products does not produce a property or characteristic that is markedly different compared to the individual natural components.
The components recited in the rejected claims do not chemically react with one another or otherwise combine together in a particular way that creates a structural difference from what exists in nature. As such, the claimed mixture (composition) is not markedly different from what exists in nature.
Further, even if the claimed subject matter recites specific amounts or ratios, the claims are still patent ineligible because each naturally occurring product would still be structurally identical to what exists in nature.
The claims recite the mineral component is supplemented with amorphous calcium carbonate but this reads on addition of more natural amorphous calcium carbonate and does not necessarily require that it is synthetic. Further, the recitation in the claim semisynthetic does not overcome the 101 because there is no clear recitation of “synthetic” material. Supplemented could just merely be added by mixing more of the natural product. The claims are still patent ineligible regardless if there is a  recitation of specific amounts or ratios because each naturally occurring product would still be structurally identical to what exists in nature - unless the specific combination of natural products interacted and chemically produced a materially different chemical property (e.g. the mixture of sulfur, charcoal, and potassium nitrate in a specific proportion interacted to produce gunpowder with its new chemical explosive property that was not present in either sulfur charcoal or potassium nitrate). Simply, the supplemented amorphous calcium carbonate  in nature still have the same chemical structure and the same chemical/physical properties of  amorphous calcium carbonate. http://www.uspto.gov/patents/law/exam/2014 eligibility qrs.pdf, the instant claims are to subject matter that appear to be a product or a combination of products of nature and therein still be patent ineligible under 35 U.S.C. 101, even if human activity (e.g. combining two natural products into a single composition) is required. The claims recite a naturally occurring composition as the insoluble and soluble biopolymer are extracted from shells of bivalve molluscs. While the claim recites “semisynthetic” the semisynthetic material is derived from a natural marine biomaterial so there is no clear synthetic, non-naturally occurring material set forth in the claims. As such the claims fail to recite subject matter which is patent eligible, and thus the claims do not amount to significantly more than the judicial exception.

Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Drai et al. (US 2011/0004218)  in view of Meiron et al. (US 2015/0374747). 
Drai et al. (US 2011/0004218) (hereinafter Drai et al.) disclose mechano-structured nacre by mechanosynthesis of nacre powder (abstract). Nacre is an organomineral complex secreted by certain molluscs and composed of crystallized calcium carbonate (para 0002). The aragonitic nacre from the shell of bivalves, such as Pinctada maxima or other pinctadas and Tridacnae gigas, possesses a crystalline microstructure comparable to that of a natural nano-composite. In fact, the elementary component of nacre is a biogenic, organomineral and aragonitic crystal which is associated with and linked to other biocrystals by the organic matter resulting from the glycoprotein synthesis of specialized cells. These biocrystals are surrounded and separated by nanostructured organic matter made up of fibrils with sizes ranging from to 100 nanometers according to whether they are intercrystalline or interlamellar (para 0007). Mechanosynthesis (or synthesis by mechanical route) is a mechanical method which consists of grinding micrometric powders, making it possible, under the effect of a succession of mechanical impacts on the particles inside a container, to obtain modified materials in the form of powder of nanometric size (para 0019). In the process of the invention of Drai, a nacre powder to be treated, having an average volume diameter comprised between 1 and 20 microns, is preferentially used in order to limit the duration and the number of grinding cycles (para 0026). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The nacre utilized in the process of the invention is obtained from the nacre test of the shell of bivalves chosen from the group comprising Pinctada maxima, Pinctada margaritifera or other Pinctadas, Tridacnae gigas, and mixtures thereof (para 0029). Drai et al. disclose according to an embodiment of the invention, the nacre powder to be treated is ground together with at least one material other than nacre. The reference does not specifically recite that the material is bioabsorbable however, since the structural features of the claim are met and the powder is derived from the same material as claimed, it would follow that the property of being bioabsorbable would also be met. This material other than nacre is chosen from the group comprising more than 90%-deacetylated chitosan powder, chitin, algae, insoluble and soluble biopolymers extracted from the nacreous test and from the outer shell of the abovementioned bivalves, copper sulphate zinc oxide, gold or silver, and mixtures thereof (para 0071 and claim 27).  Drai et al. does not specifically state “pulverulent” however, by definition the term pulverulent is defined as consisting of fine particles, powdery or crumbly and Drai et al disclose powders. A powder by definition is a dry bulk solid composited of many very fine particles. As such the recitation of powder of Drai et al. is considered to meet the term pulverulent.
	Drai et al. does not disclose the mineral fraction is supplemented with amorphous calcium phosphate. 
Meiron et al. (US 2015/0374747) (hereinafter Meiron et al.) disclose accelerating bone growth  which employs the administration of a composition containing stable amorphous calcium carbonate (ACC) (abstract). The method comprises administering the composition following the implant insertion stage of the osseointegration procedure, following the abutment insertion stage of the osseointegration procedure or combination thereof. The osseointegration procedure comprises an orthopedic implant integration (para 0026). Meiron et al. disclose the invention relates to compositions comprising stable amorphous calcium carbonate for rapidly and effectively promoting bone growth and the compositions of the present invention may beneficially be used for accelerating healing of bone fractures resulting from injuries or from surgical operations (para 0020). The composition may be powders (para 0042).  Meiron et al. disclose in nature, ACC is utilized by a small number of organisms, mainly crustaceans and other invertebrates that developed capabilities for stabilizing ACC in transient mineral deposition sites. These organisms require an exceptional efficient mineral source for the periodical mobilization, absorption and precipitation of calcium. In some crustaceans, such as the freshwater crayfish, ACC is stored in large quantities in specialized transient storage organs, named the Gastrolith (para 0016). The amorphous calcium carbonate based compositions according to the present invention were found to be superior calcium sources over commonly marketed calcium supplements during the bone repair process (para 0061). Compositions comprising ACC have a surprising effect on active mineralization during bone remodeling thus accelerating fracture healing process (para 0062). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further supplement the mineral fraction of the bone composition of Desai with amorphous calcium carbonate. One would have been motivated to do so in view of Meiron et al. which disclose amorphous calcium carbonate based compositions are superior calcium sources during the bone repair process and compositions comprising ACC have a surprising effect on active mineralization during bone remodeling thus accelerating fracture healing process. 
RESPOSNE TO ARGUMENTS
6.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants argue that the instant invention is not directed to a single compound but a composition that is supplemented with amorphous calcium carbonate. Applicants argue that the claimed pulverulent semisynthetic material is distinguished from nature marine material because of the supplemented, increased amount of amorphous calcium carbonate in the mineral fraction which is obtained by carbonation of crystalline carbonate (i.e., subjecting calcium carbonate to 800 and 1100°C for 20 to 40 min). 

	In response, the Examiner respectfully submits that claim 1 recites amorphous calcium carbonate and the method in which it is formed is given little patentable weight to a product as amorphous calcium carbonate is required to be present regardless of the method it is produced. Applicants state that the material is distinguished from nature because it is subjected to heat which provides for increased amount of amorphous calcium carbonate. Applicants are arguing limitations not claimed. No amounts are specified by the claims and further amounts do not lend to markedly different characteristics. Furthermore, “subjecting calcium carbonate to 800 and 1100 °C for 20 to 40 min is not recited in the claim. Applicants state that this would also lead to considerable adhesive powder and plasticity that allows easy modeling however, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Claim 1 is drawn to the product and does not depend on the method of manufacturing (i.e., a non-natural process carbonation which requires 800 and 1100 °C). 
Applicants argue that Merion fails to disclose supplementing with amorphous calcium carbonate obtained by carbonation of crystalline calcium carbonate. Applicants are arguing the method in which the amorphous calcium carbonate is obtained however, product claims do not depend on the method of production. E]ven though The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe. The process as claimed does not recite any additional structure in that the claim still requires amorphous calcium phosphate. 
Applicants also recite that the prior art fails to identify the superior properties achieved by an amorphous calcium carbonate obtained by carbonation of crystalline calcium carbonate (i.e., novel properties through thermolysis and oxidation, which are reflected in considerable adhesive powder and plasticity that allows easy modelling).
In response, the Examiner respectfully submits that the claimed product merely requires amorphous calcium carbonate and is not limited to the method manufactured. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). 
Applicants argue that Merion is directed to oral compositions and Drai is for providing a bone substitute or implant composition and argue that there is no motivation. In response, Applicants arguments are not found persuasive because whether the composition is intended for oral use is regarded as intended use of the composition. Merion et al. disclose compositions in the form of a powder (para 0042 and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The abstract does not limit the compositions of Merion to oral is it states “further provided are the orally-administrable pharmaceutical compositions”. Merion et al. discloses that amorphous calcium carbonate accelerates bone growth which may be in a powder form thus it is combinable with the powders of Drai for the  purpose of using amorphous calcium carbonate for accelerated bone growth. As it was disclosed, compositions comprising ACC have surprising effect on active mineralization during bone remodeling.  Drai also discloses for use of bone and dental implants (para 0083) and disclose that  mechano-structured nacre and/or the mechano-structured biomaterial according to the invention can also be used in other fields such as the medical, pharmaceutical or veterinary fields, in particular in the formulation of eye lotion, ophthalmic gel and cream, optionally in combination with medicamentous substances such as antibiotics, anti-inflammatories and vasodilators (para 00730). Furthermore, Merion also disclose integration of dental preferably be administered orally (para 0091) and thus is not limited just preferred. Amorphous calcium carbonate based compositions are superior calcium sources during the bone repair process and compositions comprising ACC have a surprising effect on active mineralization during bone remodeling accelerating bone growth.

	CONCLUSION 
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
CORRESPONDENCE
8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615